CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTH PERIOD ENDED JANUARY 31, 2013 (Unaudited) (Expressed in Canadian Dollars) CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Expressed in Canadian Dollars) (Unaudited) ASSETS JANUARY 31, 2013 APRIL 30, 2012 Current assets Cash and cash equivalents $ $ Marketable securities (Note 4) Receivables Prepaid expenses Reclamation bonds Deposits - Equipment (Note 5) Exploration and evaluation assets (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 11) Future reclamation provisions (Note 7) Other liability (Note 8) - Shareholders' equity Capital stock(Note 9) Reserves Deficit ) ) $ $ Nature of Operations and Going Concern (Note 1) Subsequent event (Note 15) Approved on March 13, 2013 on behalf of the Board of Directors: “M”Derrick Gill” Director “Chris Collingwood” Director Derrick Gill Chris Collingwood The accompanying notes are an integral part of these consolidated financial statements. 1 CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in Canadian Dollars) (Unaudited) THREE MONTHS ENDED JANUARY 31 NINE MONTHS ENDED JANUARY 31 Audit and accounting $ Consulting Depreciation Director fees Exploration and evaluation (Note 6) Insurance Interest (Note 7) Investor relations Legal Management fees Office and administration Project development costs - Rent Share-based compensation (Note 9) Transfer agent and filing fees Travel Wages and salaries ) Finance income Gain/ (loss) on foreign exchange ) ) ) Gain / (loss) on asset disposition ) Other income-flow through premium (Note 8) - - Unrealized gain (loss) on marketable securities (Note 4) Write-off of exploration and evaluation assets (Note 6) - - ) - ) ) ) Net loss and comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 2 CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTH PERIOD ENDED JANUARY 31 (Expressed in Canadian Dollars) (Unaudited) 2013 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ $ Items not affecting cash: Interest Depreciation Other income – flow through premium Share-based compensation Unrealized loss–foreign exchange Loss/ (gain) – asset disposition Unrealized loss–marketable securities Write-off of exploration and evaluation assets - Non-cash working capital item changes Receivables Due to related parties Prepaid expenses and deposits Accounts payable and accrued liabilities Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of exploration and evaluation assets Acquisition of equipment - Acquisition of marketable securities - Proceeds from sale of equipment (Purchase)/ recovery of reclamation bonds Payment of provision - Net cash provided by /(used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES Share issue costs - Net cash used in financing activities - Net change in cash and cash equivalents during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash and cash equivalents Cash Liquid short term investments - $ $ Cash (paid) received for Interest $ $ Taxes $ - $ - Supplemental disclosures with respect to cash flows (Note 10) The accompanying notes are an integral part of these consolidated financial statements 3 CROSSHAIR ENERGY CORPORATION CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Expressed in Canadian Dollars) (Unaudited) Capital Stock Number of Shares Amount Reserves Deficit Total Balance, April 30, 2011 Acquisition of exploration and evaluation assets - - Share-based compensation for the period - - - Loss for the period - - - Balance, January 31, 2012 Capital Stock Number of Shares Amount Reserves Deficit Total Balance, April 30, 2012 Share issuance costs - - - Share-based compensation for the period - - - Loss for the period - - - Balance, January 31, 2013 $ 11,149,315 The accompanying notes are an integral part of these consolidated financial statements. 4 CROSSHAIR ENERGY CORPORATION NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS JANUARY 31, 2013 (Expressed in Canadian Dollars) (Unaudited) 1.NATURE OF OPERATIONS AND GOING CONCERN Crosshair Energy Corporation (the "Company" or “Crosshair”) is an exploration stage company whose common shares trade on the TSX and NYSE MKT and is in the business of acquiring, exploring and evaluating mineral resource properties, and either joint venturing or developing these properties further or disposing of them when the evaluation is completed. On November 1, 2011, the Company changed its name from Crosshair Exploration and Mining Corp. to Crosshair Energy Corporation to reflect its focus on the exploration and evaluation of its uranium projects in North America. The Companyis incorporated under the laws of British Columbia. All of the Company’s resource properties are currently located in North America. The address of the Company’s registered office is #1240 – 1140 West Pender Street, Vancouver, British Columbia, Canada V6E 4G1. The Company is in the process of exploring and evaluating its exploration and evaluation assets and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for exploration and evaluation assets are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. These consolidated financial statements have been prepared using International Financial Reporting Standards (“IFRS”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. These consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and statement of financial position classifications that would be necessary were the going concern assumption deemed to be inappropriate. These adjustments could be material. As at January 31, 2013, the Company had working capital of $141,159 (April 30, 2012 - $5,466,961) and a deficit of $97,758,001 (April 30, 2012 - $91,351,849).At present the Company has no producing properties and consequently has no current operating income or cash flows. Without additional financing the Company will not be able to fund both its exploration programs and ongoing operations for the next 12 months. The Company intends to finance its future requirements through a combination of debt and/or equity issuance. There is no assurance that the Company will be able to obtain such financings or obtain them on favorable terms. These uncertainties may cast significant doubt on the entity’s ability to continue as a going concern. 2.BASIS OF PRESENTATION a)Significant accounting judgements and estimates Significant assumptions about the future and other sources of estimation uncertainty that management has made at the end of the reporting period, that could result in a material adjustment to the carrying amounts of assets and liabilities in the event that actual resultsdiffer from assumptions made, relate to, but are not limited to, the following: i) The carrying value and the recoverability of exploration and evaluation assets; ii) The inputs used in accounting for share-based compensation expense included in profit and loss; iii) The recognition of deferred tax assets; iv) The provision for future reclamation costs; v) The estimated useful lives of equipment and related depreciation. 5 CROSSHAIR ENERGY CORPORATION NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS JANUARY 31, 2013 (Expressed in Canadian Dollars) (Unaudited) 2.BASIS OF PRESENTATION (continued) b)Approval of the financial statements The financial statements of Crosshair Energy Corporation for the nine months ended January 31, 2013 were reviewed by the Audit Committee and approved and authorized for issue by the Board of Directors on March 13, 2013. c)Basis of presentation These condensed interim consolidated financial statements are presented in Canadian dollars which is the Company’s functional currency and have been prepared on a historical cost basis, except for certain financial instruments classified as financial instruments at fair value through profit and loss, which are stated at their fair value. In addition, these financial statements have been prepared using the accrual basis of accounting, except for certain cash flow information. The preparation of the consolidated financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of policies and reported amounts of assets and liabilities, income and expenses. Actual results may differ from these estimates. The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and future periods if the revision affects both current and future periods. d)Statement of compliance These condensed consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Boards (“IASB”) and in accordance with International Accounting Standards (“IAS”) 34, Interim Financial Reporting.The condensed consolidated interim financial statements do not include all the information required for full annual financial statements. These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended April 30, 2012. e)Basis of consolidation These consolidated financial statements include the accounts of the Company, and its wholly owned subsidiaries, Target Exploration and Mining Corp (“Target”) and Crosshair Energy USA, Inc. (formerly 448018 Exploration Inc. (“Crosshair USA”) as well as The Bootheel Project LLC (“BHP LLC”) in which the Company has a 81% interest. A wholly owned subsidiary is an entity in which the Company has control, directly or indirectly, where control is defined as the power to govern the financial and operating policies of an enterprise so as to obtain benefits from its activities. All intercompany transactions and balances have been eliminated on consolidation. Details of the Company’s subsidiaries are as follows: Name Place of incorporation Interest % Principal activity Target Exploration and Mining Corp British Columbia, Canada 100% Exploration and evaluation of mineral properties Crosshair Energy USA, Inc. Nevada, United States 100% Exploration and evaluation of mineral properties Bootheel Project LLC Colorado, United States 81% Exploration and evaluation of mineral properties Gemini Metals Corp British Columbia, Canada 100% In-active subsidiary 6 CROSSHAIR ENERGY CORPORATION NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS JANUARY 31, 2013 (Expressed in Canadian Dollars) (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES The accounting policies followed by the Company as set out in Note 3 to the audited consolidated financial statements for the year ended April 30, 2012, and have been consistently followed in the preparation of these condensed consolidated interim financial statements. New accounting pronouncements The following accounting pronouncements have been made, but are not yet effective for the Company as at January 31, 2013. The Company is currently evaluating the impact of the new and amended standards on its consolidated financial statements. Amendments to IFRS 7, Financial Instruments:Disclosures (“IFRS 7”) are effective for annual periods beginning on or after January 1, 2013 and introduce enhanced disclosure around the transfer of financial assets and associated risks. In October 2010, the IASB issued IFRS 9, Financial Instruments (“IFRS 9”), which represents the completion of the first part of a three-part project to replace IAS 39, Financial Instruments: Recognition and Measurement, with a new standard. Per the new standard, an entity choosing to measure a liability at fair value will present the portion of the change in its fair value due to changes in the entity’s own credit risk in the other comprehensive income or loss section of the entity’s statement of comprehensive loss, rather than within profit or loss. Additionally, IFRS 9 includes revised guidance related to the derecognition of financial instruments. IFRS 9 applies to financial statements for annual periods beginning on or after January 1, 2015, with early adoption permitted. In May 2011, the IASB issued IFRS 10, Consolidated Financial Statements (“IFRS 10”), which builds on existing principles by identifying the concept of control as the determining factor in whether an entity should be included within the consolidated financial statements of a parent company. IFRS 10 also provides additional guidance to assist in the determination of control where this is difficult to assess. IFRS 10 applies to financial statements for annual periods beginning on or after January 1, 2013, with early adoption permitted. In May 2011, the IASB issued IFRS 11, Joint Arrangements (“IFRS 11”), which enhances accounting for joint arrangements, particularly by focusing on the rights and obligations of the arrangement, rather than the arrangement’s legal form. IFRS 11 also addresses inconsistencies in the reporting of joint arrangements by requiring a single method to account for interests in jointly controlled entities and prohibits proportionate consolidation. IFRS 11 applies to financial statements for annual periods beginning on or after January 1, 2013, with early adoption permitted. In May 2011, the IASB issued IFRS 12, Disclosure of Interests in Other Entities (“IFRS 12”), which is a comprehensive standard on disclosure requirements for all forms of interests in other entities, including joint arrangements, associates, special purpose vehicles and other off-balance sheet vehicles. IFRS 12 applies to financial statements for annual periods beginning on or after January 1, 2013, with early adoption permitted. In May 2011, the IASB issued IFRS 13, Fair Value Measurement (“IFRS 13”), which defines fair value, sets out in a single IFRS a framework for measuring fair value and requires disclosures about fair value measurements. IFRS 13 does not determine when an asset, a liability or an entity’s own equity instrument is measured at fair value. Rather, the measurement and disclosure requirements of IFRS 13 apply when another IFRS requires or permits the item to be measured at fair value (with limited exceptions). IFRS 13 applies to financial statements for annual periods beginning on or after January 1, 2013, with early adoption permitted. 7 CROSSHAIR ENERGY CORPORATION NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS JANUARY 31, 2013 (Expressed in Canadian Dollars) (Unaudited) 3.SIGNIFICANT ACCOUNTING POLICIES (continued) New accounting pronouncements (continued) In June 2011, the IASB amended IAS 1, Presentation of Financial Statements (“IAS 1”), to change the disclosure of items presented in other comprehensive income into two groups, based on whether those items may be recycled to profit or loss in the future. The amendments to IAS 1 apply to financial statements for annual periods beginning after July 1, 2012, with early adoption permitted. Amendments to IAS 27, Separate Financial Statements (IAS 27), and IAS 28, Investments in Associates and Joint Ventures (IAS 28) have been made. IAS 27 addresses accounting for subsidiaries, jointly controlled entities and associates in non-consolidated financial statements. IAS 28 has been amended to include joint ventures in its scope and to address the changes in IFRS 10 -13. These amendments are effective for annual periods beginning on or after January 1, 2013. Amendments to IAS 32, Financial Instruments:Presentation, are effective for annual periods beginning on or after January 1, 2014.This provides for amendments relating to offsetting financial assets and financial liabilities. 4.MARKETABLE SECURITIES Messina Minerals (MMI.V) AusAmerican Mining Corp (AIW.A) Expedition Mining Inc. (EXU.V) Total Cost Balance at April 30, 2011 $ $
